

113 HR 3356 IH: Clean Campaign Contributions Act of 2013
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3356IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Harris introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to apply the prohibition against the conversion of contributions to personal use to contributions to political committees, to clarify that contributions accepted by political committees may be used for authorized expenditures in connection with their political activities and for other lawful purposes, and for other purposes.1.Short titleThis Act may be cited as the Clean Campaign Contributions Act of 2013.2.Clarification of rules applicable to uses of contributions accepted by political committees(a)Prohibiting Conversion to Personal UseSection 313(b)(2) of the Federal Election Campaign Act of 1971 (2 U.S.C. 439a(b)(2)) is amended by striking the candidate’s election campaign or individual’s duties as a holder of Federal office, and inserting the following: the candidate’s election campaign, the individual’s duties as a holder of Federal office, or the political committee’s political activities (as the case may be),.(b)Clarification that Contributions May be Used for Authorized Expenditures in Connection With Political Activities and for Other Lawful Purposes(1)In generalSection 313(a) of such Act (2 U.S.C. 439a(a)) is amended—(A)in the matter preceding paragraph (1), by striking accepted by a candidate and inserting accepted by a candidate or a political committee;(B)in the matter preceding paragraph (1), by striking used by the candidate or individual and inserting used by the candidate, individual, or political committee; and(C)in paragraph (1), by striking the semicolon at the end and inserting the following: , or, in the case of a political committee, in connection with the committee’s political activities;.(2)Conforming amendmentsSection 313(a) of such Act (2 U.S.C. 439a(a)) is amended—(A)in paragraph (2), by striking for ordinary and necessary expenses and inserting in the case of a candidate or individual, for ordinary and necessary expenses;(B)in paragraph (3), by striking for contributions and inserting in the case of a candidate or individual, for contributions;(C)in paragraph (4), by striking for transfers and inserting in the case of a candidate or individual, for transfers; and(D)in paragraph (5), by striking for donations and inserting in the case of a candidate or individual, for donations.(c)Effective DateThe amendments made by this section shall apply with respect to elections occurring after December 2014.